Citation Nr: 1223509	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  96-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for headaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a chronic neurological disorder, to include blackouts and loss of consciousness, and to include as secondary to the Veteran's chronic psychiatric disorder and headaches.

4.  Entitlement to service connection for a chronic back disorder, to include pain.

5.  Entitlement to service connection for a chronic bilateral eye disorder, to include flash burn residuals and spots.

6.  Entitlement to an initial compensable disability evaluation for the right (major) fifth metacarpal fracture residuals.

7.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the United States Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, which determined that its April 3, 1970, rating decision was clearly and unmistakably erroneous in failing to establish service connection for right (major) fifth metacarpal fracture residuals; granted service connection and assigned a non-compensable evaluation for that disability; determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for headaches; and, denied service connection for a back disorder, a bilateral eye disorder, and a neurological disorder. 

In November 1999 and February 2001, the Board remanded the Veteran's claims to the RO for additional action.  In July 2003, the Board remanded the Veteran's claims to the RO in order to afford the Veteran a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In October 2003, the Veteran was scheduled for a November 2003 hearing before a VLJ sitting at the RO.  The Veteran subsequently failed to report for the scheduled hearing.  In December 2003 and October 2010, the Board again remanded the Veteran's claims for further development.

Upon remand, at the December 2010 VA joints examination, the Veteran reported that he was currently unemployed due, in pertinent part, to his service-connected right hand.  The Board finds that this statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issue of entitlement to service connection for a bone disease of the right hand and arm, to include as secondary to in-service herbicide exposure, has been raised by the record in a February 2012 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1970 rating decision denied service connection for migraine headaches.

2.  The evidence pertaining to the Veteran's headaches submitted subsequent to the April 1970 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.
3.  The Veteran's current headaches are shown to be etiologically related to his active military service.

4.  The Veteran's current syncope is shown to be etiologically related to his service-connected headaches.

5.  The Veteran's chronic back disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.

6.  The Veteran's current chronic bilateral eye disorder is not shown to be causally or etiologically related to his active military service.

7.  The Veteran is currently in receipt of the maximum schedular disability rating for his service-connected right (major) fifth metacarpal fracture residuals.

8.  The competent evidence of record does not establish that the service-connected right (major) fifth metacarpal fracture residuals has been additionally manifested by symptoms, such as ankylosis, warranting an amputation disability rating.

9.  The competent evidence of record does not establish that the service-connected right (major) fifth metacarpal fracture residuals has resulted in any limitation of motion of other digits of the hand or interference with the overall function of the right hand, such that a separate disability rating is warranted.


CONCLUSIONS OF LAW

1.  The RO's April 1970 rating decision that denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for headaches.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (as in effect prior to August 29, 2001).

3.  The criteria for service connection for the Veteran's headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

4.  The criteria for service connection for the Veteran's syncope (previously claimed as a chronic neurological disorder, to include blackouts and loss of consciousness), as secondary to the service-connected headaches, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.310, 3.326(a) (2011).

5.  Service connection for a chronic back disorder is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2011).

6.  Service connection for a chronic bilateral eye disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

7.  The criteria for an initial compensable disability rating for the right (major) fifth metacarpal fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5227-5299, 5230 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In an April 1970 rating decision, the RO denied service connection for migraine headaches.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  The Veteran was advised that the records showed that his in-service headaches were "acute and transitory, and not related to the headaches of which [the] Veteran now complains."  

In August 1996, the Veteran filed a claim to reopen his previously denied claim for service connection for headaches.  The regulation applicable to new and material evidence, 38 C.F.R. § 3.156(a), was amended effective August 29, 2001.  Thus, the former version of 3.156(a) is applicable to his claim.  See 66 Fed. Reg. 45,620 (2001).

Once a decision becomes final, absent submission of new and material evidence, the claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not previously been included in the claims folder, and must be more than merely cumulative or redundant, in that it presents new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 1 Vet. App. 171 (1990); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein the United States Court of Appeals for Veterans Claims (Court) held that the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be "material," in that it is evidence not previously of record that bears "directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Justus v. Principi, 3 Vet. App. 510 (1992); but see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Since the April 1970 RO denial, lay statements, VA treatment records, and VA examinations have been added to the record.  All of this additional evidence is new in the sense that it had not been submitted to VA before and, thus, never considered.  

The December 2010 VA examination is also material because it bears directly and substantially on the specific matter under consideration, and is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge, 155 F.3d at 1356.  The claim was previously denied because the Veteran's in-service headaches were found to be acute and transitory, and not related to his current headaches.  The December 2010 VA examination provided a positive nexus medical opinion, which, at the very least, provides a suggestion that the Veteran's current headaches are etiologically linked to his active military service.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  Thus, this evidence is material to the Veteran's claim.  

For these reasons, new and material evidence has been submitted, and the Veteran's claim for service connection for headaches is reopened.

II. Service Connection

The Veteran seeks service connection for headaches, a neurological disorder, a back disorder, and a bilateral eye disorder.  The Veteran contends that these disorders were directly incurred during his active military service, as shown by the in-service complaints for these disorders.  Regarding the neurological disorder, the Veteran also asserts that this disorder is related to his non-service-connected headaches and/or his service-connected psychiatric disorder.  

A. Facts

The Veteran entered the active military service in December 1963.  At his military entrance examination, his spine, eyes, head, and neurological system were reported as normal.  However, his December 1963 Report of Medical History did report "occasional insignificant headaches."  

His service treatment records (STRs) document that a vision test was conducted in January 1964, and the Veteran's vision in both eyes was normal (20/20).

A January 1964 STR documents the Veteran's complaints of a headache for the past two days in the frontal region.  No details regarding the origin of the headache were provided.  The Veteran was treated with medication, and became asymptomatic in three days.

A May 1964 STR records the Veteran's complaints of a headache associated with a cold.  The Veteran was provided medication.  The next day, the STRs document that the Veteran's headaches persisted.  He was again provided medication.  No further details were provided.

A March 1966 STR documents that the Veteran was treated for a headache, dizziness, and seasickness.  He was treated with medication.  No further details were provided, and there was no follow-up treatment.

A September 1966 STR contains a one-sentence notation.  Specifically, the STR states that the Veteran was treated for complaints of a piece of metal in his left eye.  This treatment note does not state the origin of this metal, or a diagnosis or treatment pertaining to the eye.

At a May 1967 routine military examination, the Veteran's spine, eyes, head, and neurological system were reported as normal.  No relevant complaints were noted.

In May 1968, the Veteran was treated for low backaches and pain.  He did not describe the origin of this pain, or report a back injury.  The physician noted tenderness in the right paralumbar region of the Veteran's spine.  The Veteran was diagnosed with muscle spasm.  There was no follow-up treatment.

At his June 1968 military separation examination, the Veteran's spine, eyes, head, and neurological system were reported as normal.  No relevant complaints were noted.  His active military service ended in June 1968.

Post-service, the earliest pertinent treatment records (VA or private) are dated from August 1995.  An August 1995 VA treatment record documents a past medical history of syncope episodes.  No further details are provided.

From August 1995 until November 2004, there are no relevant complaints in the VA or private treatment records.

In November 2004, the Veteran was afforded a VA spine examination.  At the examination, the Veteran reported that during his active military service, he was given a "spinal" and then fell out of the bed with a needle in his back.  The Veteran did not provide further details regarding this event.  The Veteran stated that he still has pain in his back, but has not received any recent treatment for his back pain.  Following a physical examination of the Veteran and X-rays of the lumbar spine, the VA examiner diagnosed the Veteran with "slight osteoarthritis lumbar spine."  The VA examiner did not provide a medical opinion regarding the etiology of the Veteran's current diagnosis.  

The Veteran was also afforded a VA eye examination in November 2004.  At the examination, the Veteran reported occasional floaters in his eyes and using reading glasses.  The Veteran did not describe any in-service incurrence, injury, complaints, or treatment related to his eyes.  The VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, diagnosed the Veteran with: (1) refractive error presbyopia of both eyes, corrected to 20/25 vision with bifocal glasses; (2) early senile type cataract; and, (3) vitreous floaters of no clinical significance.  The medical opinion provided will be discussed in detail below.

The Veteran was provided a VA examination pertaining to his neurological disorder, eye disorder, and headaches in December 2004.  At the examination, the Veteran reported that his headaches began in 1964 after diving into water.  After the in-service dive, he developed a headache and saw floaters in his eyes.  No further details were provided regarding this in-service incident.  The Veteran indicated that his current headaches are often associated with vision changes.  The Veteran stated that his current headaches last two days, and go down the right side of his body, beginning at his neck.  The Veteran did not have a family history of migraines, and did not have a history of childhood car sickness, motion sickness, or headaches.  The VA examiner, following a physical examination of the Veteran, diagnosed the Veteran with "headaches likely representing migraine variant."  The VA examiner did not provide a medical opinion as to whether this current disorder was related to the Veteran's active military service.  

In March 2005, a VA addendum medical opinion was provided for the Veteran's headaches.  The VA examiner did not examine the Veteran.  However, the examiner reported that the Veteran has a "major problem" with his headaches.  The headaches interfere with his activities of daily living, and medication does not help.  The VA examiner also reiterated the Veteran's lay statements made at the December 2004 VA examination.  Specifically, the examiner reported that the Veteran's headaches began in-service following a dive into the water.  The Veteran had headaches and floaters in his eyes following this in-service dive.  No medical opinion concerning the etiology of this disorder was provided.

In May 2005, the Veteran was afforded another VA addendum medical opinion.  The VA examiner did not examine the Veteran, but did review the claims file.  The examiner then noted the Veteran's current complaints of back pain and headaches.  Nothing else related to the service connection claims on appeal was noted at the examination.

The Veteran was afforded another VA spine examination in August 2007.  The VA examiner reviewed the claims file.  The Veteran reported experiencing back pain since a 1964 spinal tap.  The Veteran stated that he had a 2 year profile.  The Veteran did not provide further details or report current back treatment.  Diagnostic testing of the spine was conducted, and the examiner diagnosed the Veteran with a "normal for age" lumbar spine.  No medical opinion concerning the etiology of this disorder was provided.

The Veteran was afforded another VA neurological examination in August 2007.  The examiner reviewed the claims file.  The Veteran reported that he hit his head in 1963 (during his active military service) and suffered a 24-hour loss of consciousness.  The Veteran did not provide further details regarding this incident.  The Veteran stated that he started having blackouts about a year later, and has had them every since, about once or twice a week.  Before a blackout, he feels weak, dizzy, and nervous.  The Veteran reported that the blackouts cause palpitations, dyspnea, and diaphoresis, tongue-biting, self-injury, and incontinence.  They usually last for about 3 minutes, but have lasted for as long as 30 minutes.  He has never received treatment for the blackouts.  The VA examiner diagnosed the Veteran with "seizures v. syncope v. panic attacks."  No medical opinion concerning the etiology of these disorders was provided.

In August 2008, the Veteran was afforded a VA electroencephalogram (EEG).  The impression was "normal awake and drowsy EEG."  There was no significant asymmetry, focal discharge, or paroxysmal abnormality.

In November 2008, the Veteran was afforded another VA neurological examination.  At the examination, the Veteran experienced headaches about twice a month and took over-the-counter medications for his headaches.  The Veteran denied visual change/diplopia, nausea, vomiting, vertigo, or speech, swallowing, or gait change.  The VA examiner determined that the August 2008 EEG was normal and did not confirm the presence of seizures.  The examiner diagnosed the Veteran with "occasional blackouts."  No medical opinion concerning the etiology of this disorder was provided.

In a January 2009 VA addendum, the VA examiner diagnosed the Veteran with "episodes of loss of consciousness of unknown etiology."  No further details were provided.

The Veteran was afforded a VA spine examination in December 2010.  At the examination, the Veteran reported having a spinal tap during his active military service to assess the etiology of his headaches.  The Veteran denied surgery or trauma to his spine.  He reported multiple low back injuries from 1963 to 1968, but stated that he was not treated for back problems post-service until 2002.  The Veteran did not provide further details regarding his back disorder.  Following a physical examination of the Veteran and X-rays of his spine, the Veteran was diagnosed with degenerative joint disease/degenerative disc disease of the lumbar spine.  The medical opinion provided will be discussed in detail below.

The Veteran was afforded a VA eye examination in December 2010.  At the examination, the Veteran denied surgery or trauma to his eyes.  The Veteran did not describe an in-service injury, treatment, or diagnosis pertaining to his eyes.  At this examination, the Veteran was diagnosed with (1) refractive error presbyopia of both eyes, corrected to 20/25 vision with bifocal glasses; (2) early senile type cataract; and, (3) vitreous floaters of no clinical significance.  The medical opinion provided will be discussed in detail below.
The Veteran was afforded a VA neurological examination in December 2010.  At the examinations, the Veteran reported that he began having headaches during his active military service following a physical altercation.  Following the fight, the Veteran was kept overnight in the medical unit for observation and then transferred to the "brigg."  The Veteran reported head injuries and a scar on his forehead from the in-service fight.  The headaches began after the fight.  The Veteran reported that he had an in-service spinal tap to determine the etiology of his headaches.  He could not recall if the cause of the headaches was ever diagnosed during his military service.  The Veteran also recalled a specific incident during his active military service where he was on watch and the Chief found him and thought the Veteran was asleep, even though the Veteran was not asleep.  Instead, the Veteran stated that he sometimes loses awareness when he has a headache.  He stated that his headaches have worsened each year since his military discharge.  He reported that his headaches currently occur every 2-3 days.  When he has a headache, the Veteran indicated that he sometimes gets dizzy, woozy, or falls.  At the examination, the Veteran was diagnosed with muscle tension headaches and syncope and "rule out seizure disorder."  The medical opinion provided will be discussed in detail below.

B. Laws and Regulations

There are multiple legal theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, secondary service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

Laws and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Regarding the disorders currently on appeal, degenerative joint disease (i.e., arthritis) has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Laws and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of a chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Laws and Regulations for Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's appeal was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOPGCPREC 7-03 and VAOPGCPREC 3-00.

C. Analysis

1. Headaches

Headaches Direct Service Connection Analysis

The Veteran seeks service connection for headaches.  As will be discussed below, the Board is granting the Veteran's claim on a direct service connection basis.  Therefore, the Board does not need to address the remaining theories of entitlement.  The Board will only address direct service connection regarding this issue.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in December 2010, the Veteran was diagnosed with muscle tension headaches.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, headaches were not reported at the Veteran's December 1963 military entrance examination.  However, on his December 1963 Report of Medical History, "occasional insignificant headaches" were documented.  In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for the active military service, except as to defects, infirmities, or disorders noted at the time of the military examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  A Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Here, giving the Veteran the benefit of the doubt, the Board finds that the Veteran did not enter his active military service with headaches, as headaches were not reported on his actual military entrance examination, and as there are no pre-service treatment records documenting headaches.  
  
In this regard, as stated above, the Veteran's STRs document headaches on several occasions during his active military service.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinion of record is positive.  On VA examination in December 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is at least as likely as not (50/50 probability) that the Veteran's current headaches had their onset during his active military service or are causally related to his active military service.  The VA examiner reasoned that the Veteran's headaches are well-documented in the STRs.  Further, the examiner pointed to the Veteran's statements regarding an in-service fight that resulted in a head injury and subsequent headaches.  The examiner indicated that the Veteran's tendency to get into fights is also well-documented in the STRs.  Thus, the examiner found that the Veteran's headaches were causally related to his active military service.

The December 2010 VA examiner clearly reviewed the service treatment records and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no negative evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is warranted.

Since the Board is granting this claim, the Board does not need to address the remaining theories of entitlement.

2. Neurological Disorder

Neurological Disorder Secondary Service Connection Analysis

The Veteran seeks service connection for a chronic neurological disorder, to include blackouts and loss of consciousness, and to include as secondary to the Veteran's service-connected psychiatric disorder and his now service-connected headaches.  As will be discussed below, the Board is granting the Veteran's claim on a secondary service connection basis.  Therefore, the Board does not need to address the remaining theories of entitlement.  The Board will only address secondary service connection regarding this issue.

As noted above, the first element of secondary service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in December 2010, the Veteran was diagnosed with syncope.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, in pertinent part, the Veteran is currently service-connected for headaches, based on this Board decision.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only medical nexus opinion of record is positive.  

Specifically, the November 2008 and January 2009 VA examinations determined that the Veteran currently has occasional blackouts and episodes of loss of consciousness.  However, the January 2009 VA examiner stated that these diagnoses were due to an "unknown etiology."  The VA examiner did not provide supporting rationale for his opinion, and did not review the Veteran's claims file.  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones, 23 Vet. App. at 382.  Here, it is unclear whether the examiners closely considered the Veteran's lay statements and in-service injuries, especially in light of the existence of a current disorder.  

Therefore, the Veteran was afforded another VA examination and medical opinion in December 2010.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that it is at least as likely as not that the Veteran's currently diagnosed syncope and/or seizures are caused by or a result of his (now) service-connected headaches.  The VA examiner reasoned that the headaches are well-documented in the Veteran's STRs.  The examiner pointed to the Veteran's statements regarding an in-service fight, which resulted in a head injury and subsequent headaches.  The examiner indicated that the Veteran's tendency to get into fights was well-documented in the STRs.  The examiner then acknowledged the Veteran's lay statements of "passing out spells" beginning after the initial onset of his headaches.  The Veteran reported that these spells continue to occur after the onset of a headache.  Therefore, the examiner reasoned that the headaches are casually related to the Veteran's active military service, and thus the "passing out spells" are also causally related to the active military service by way of the headaches.

The December 2010 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no negative evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  

For all of these reasons, service connection on a secondary basis is warranted.

Since the Board is granting this claim, the Board does not need to address the remaining theories of entitlement.

3. Back Disorder

The Veteran seeks service connection for a back disorder.  The Veteran asserts that this disorder is related to his in-service complaint of back pain.

Back Disorder Presumptive Analysis

The Board finds that the Veteran is not entitled to presumptive service connection for his back disorder.  As stated above, the Veteran was first diagnosed with degenerative joint disease of the lumbar spine at the December 2010 VA examination.  The treatment records do not provide evidence of an earlier diagnosis.  Thus, no diagnosis of degenerative joint disease was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

Back Disorder Direct Service Connection Analysis

The Veteran seeks service connection for his back disorder.
As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in December 2010, the Veteran was diagnosed with degenerative joint disease/degenerative disc disease of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that his spine was normal at his military entrance examination.  The STRs, as stated above, note one instance of back pain, which was diagnosed as a muscle spasm of the lumbar spine.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, in a March 2005 addendum medical opinion to the November 2004 VA examination, the VA examiner stated that he could not state definitely whether the Veteran's current back disorder was due to his active service, particularly his injury in boot camp.  The VA examiner added that "[t]here is no way that you can definitely say that."  The VA examiner did not provide supporting rationale for this opinion.

Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones, 23 Vet. App. at 382.  Here, it is unclear whether the examiner closely considered the Veteran's lay statements and in-service injury, especially in light of the existence of a current diagnosis.  

Thus, the Veteran was afforded another VA examination and medical opinion in December 2010.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current degenerative joint disease/degenerative disc disease of the lumbar spine was not caused by or a result of his active military service, to include his in-service lumbar strain.  The VA examiner reasoned that the Veteran was not seen by a medical provider for his lumbar spine for several decades after his military discharge.  The examiner also noted that the Veteran was able to perform a strenuous welding job during the decades following his active military service.  Further, the examiner determined that the Veteran's lumbar spine X-rays were not compatible with a significant injury from the 1960s (when the Veteran was in the military).

The December 2010 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current back disorder.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

Back Disorder Chronicity and Continuity of Symptomatology Analysis

The Veteran reports continuous back symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from the November 2004 VA spine examination, almost forty years after the Veteran's military separation in 1968.  There are no treatment records pertaining to the spine dated prior to November 2004.

Further, the STRs do not show that the Veteran developed a chronic back disorder during his active military service.  Despite the Veteran's lay assertions of a spinal tap injury during his active military service, this incident is not documented in the STRs and has not been verified by a buddy statement.  Instead, the STRs show that on one occasion in May 1968, the Veteran was diagnosed with a muscle spasm in the lumbar spine, which is not a chronic disorder.  The STRs do not document any additional treatment (besides this one instance) from May 1968 until the Veteran's military discharge in June 1968.  There is no evidence in the STRs that the Veteran's muscle spasms of the lumbar spine did not resolve prior to his June 1968 military discharge.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim for a back disorder cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his back disorder is directly related to his active military service.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his back during his active military service, which resulted in his current back diagnosis, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current back disorder to be credible, since his STRs make no reference to a specific back injury.  The Veteran separated from the military in 1968, and his first post-service complaint was dated in November 2004, almost forty years after his separation from the active duty.  Additionally, as stated above, the Veteran first reported back complaints at his November 2004 VA examination, which was scheduled for the specific purpose of establishing VA compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a specific back injury or a chronic back disorder during his active military service, and which fails to show a lumbar spine diagnosis until over three decades after his separation from the active duty in 1968.

For the reasons set forth above, the Board finds that the Veteran's lay statements, concerning his back symptoms being present since his active military service, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a back disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a chronic back disorder, to include pain, is not warranted.

Back Disorder Secondary Service Connection Analysis

The Veteran has not asserted, and the evidence does not suggest, that his back disorder is caused or aggravated by one of his service-connected disabilities.  Therefore, the Board does not need to address this theory of entitlement.  38 C.F.R. § 3.310.

4. Eye Disorder

The Veteran seeks service connection for an eye disorder.  The Veteran asserts that this disorder is due to an in-service, undocumented dive into the water, which subsequently affected his vision.

Eye Disorder Presumptive Service Connection Analysis

The Veteran is not entitled to presumptive service connection for this claim, as he does not have a current chronic eye diagnosis, as stated under the laws and regulations.  His current diagnoses of: (1) refractive error presbyopia of both eyes, corrected to 20/25 vision with bifocal glasses; (2) early senile type cataract; and, (3) vitreous floaters of no clinical significance, are not considered chronic diseases under the statute.  Therefore, presumptive service connection is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
Eye Disorder Direct Service Connection Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, on VA examination in November 2004, the Veteran was diagnosed with: (1) refractive error presbyopia of both eyes, corrected to 20/25 vision with bifocal glasses; (2) early senile type cataract; and, (3) vitreous floaters of no clinical significance.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that his eyes and his vision were normal at his military entrance examination.  The STRs, as stated above, note one instance of a left eye injury - specifically, a piece of metal in the left eye.  No injury to the right eye is documented, and no subsequent treatment or diagnosis related to the left eye is noted.  At his separation examination, his eyes and his vision were normal.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the November 2004 VA examiner, following a physical examination of the Veteran and a review of the Veteran's claims file, diagnosed the Veteran with: (1) refractive error presbyopia of both eyes, corrected to 20/25 vision with bifocal glasses; (2) early senile type cataract; and, (3) vitreous floaters of no clinical significance.  The VA examiner then determined that the cataract and floaters were not related to any activity in the Veteran's active military service.  The VA examiner provided an alternative explanation, and stated that the current disorders were "probably" related to excessive smoking.  

On VA examination in December 2010, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current eye diagnoses ((1) refractive error presbyopia of both eyes, corrected to 20/25 vision with bifocal glasses; (2) early senile type cataract; and, (3) vitreous floaters of no clinical significance) were not caused by, a result of, or causally related to his active military service.  The VA examiner provided an alternative explanation, and stated that cataract and presbyopia are a normal part of the aging process.  The examiner also indicated that floaters are normally found in most humans and get worse with age.

The November 2004 and December 2010 VA examiners clearly reviewed the STRs and other evidence in the claims folder.  Both examiners provided an opinion that is supported by and consistent with the evidence of record.  Both examiners provided an alternative theory to address the etiology of the current bilateral eye disorder.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

Eye Disorder Chronicity and Continuity of Symptomatology Analysis

The Veteran reports continuous eye symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from the November 2004 VA examination, almost forty years after the Veteran's military separation in 1968.  There are no treatment records pertaining to his eyes dated prior to November 2004.  

Further, the STRs do not show that the Veteran developed a chronic bilateral eye disorder during his active military service.  The Veteran's lay assertions of a 1964 dive into the water, which caused subsequent headaches and floaters in his eyes, is not documented in the STRs or confirmed by buddy statements.  Instead, the STRs only contain one mention in September 1966 of a piece of metal in the Veteran's left eye.  No diagnosis or treatment is noted.  The STRs do not contain any documentation of an injury to the right eye.  The sole STR pertaining to the left eye is the September 1966 STR.  The STRs do not document any eye or vision treatment from September 1966 until the Veteran's military discharge in June 1968.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim for a bilateral eye disorder cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his bilateral eye disorder is directly related to his active military service.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313 and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his eyes during his active military service, which resulted in his current eye diagnoses, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his bilateral eye disorder to be credible, since his STRs make no reference to a bilateral eye diagnosis or treatment.  The November 2004 complaints were almost forty years after the Veteran's military discharge in 1968.  Additionally, as stated above, the Veteran first reported complaints relating to his eyes at his November 2004 VA examination, which was scheduled for the specific purpose of establishing VA compensation benefits.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a diagnosis or treatment for the eyes during his active military service, and until over three decades after his separation from the active duty in 1968.

For the reasons set forth above, the Board finds that the Veteran's lay statements, concerning his eye symptoms being present since his active military service, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a bilateral eye disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for a bilateral eye disorder is not warranted.

Eye Disorder Secondary Service Connection Analysis

The Veteran has not asserted, and the evidence does not suggest, that his back disorder is caused or aggravated by one of his service-connected disabilities.  Therefore, the Board does not need to address this theory of entitlement.  38 C.F.R. § 3.310.

III. Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the July 1997 rating decision that granted him service connection for his right (major) fifth metacarpal fracture residuals.  Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a non-compensable (0 percent) disability rating, by analogy, under 38 C.F.R. § 4.71a, DC 5227 for his right fifth metacarpal fracture residuals.  The Veteran is right-hand dominant (as stated at his recent December 2010 VA examination) and he is currently service-connected for a disability to the little finger (i.e., fifth) of his right hand.

Under DC 5227, a maximum 0 percent rating is assigned for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a , DC 5227.  A Note to DC 5227 provides that evaluation as amputation should be considered, and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.  

Since the Veteran is in receipt of the maximum disability rating available under DC 5257, the Board also will consider other potentially applicable DC's in the Rating Schedule.  A maximum 0 percent rating is assigned under DC 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  38 C.F.R. § 4.71a , DC 5230 (2011).  Thus, the Veteran is also in receipt of the maximum disability rating under DC 5230.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202   (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson  v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased (compensable) rating for his service-connected right (major) fifth metacarpal fracture residuals.  The Veteran is currently in receipt of the maximum 0 percent disability rating available under DC 5227 and 5230.  Higher schedular ratings are not available under these Codes.

Although the Board recognizes that the Veteran currently is in receipt of the maximum 0 percent disability rating, the Note to DC 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Here, there is no competent evidence suggesting that the Veteran experiences anklylosis in his right little finger.  38 C.F.R. § 4.71a, DC 5227.  Specifically, at the May 1997, November 2004, April 2005, May 2005, August 2007, November 2008, and December 2010 VA examinations, and in the VA and private treatment records, anklyosis of the little finger was not documented.  Thus, the Board concludes that an increased rating is not warranted via the amputation codes because the asymptomatic nature of the Veteran's service-connected right little finger disability, coupled with the absence of ankylosis, leads the Board to conclude that his right little finger disability is not analogous to amputation.  Id.

The Board recognizes the Veteran's lay statements of pain in his right little finger.  However, the May 1997, November 2004, April 2005, May 2005, August 2007, November 2008, and December 2010 VA examinations, and the VA and private treatment records, do not establish that the Veteran's pain has caused his right little finger to be ankloysed at any period during the appeal.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  The Veteran is already in receipt of the maximum schedular disability rating available for limitation of motion of the right little finger under DC 5230.  Instead, as previously mentioned, the Veteran's right little finger must demonstrate ankloysis to warrant a compensable disability rating.  Thus, even when considering the Veteran's pain, the requirements for a compensable disability rating for the right little finger are not met.  Accordingly, the Board finds the current evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his service-connected right (major) fifth metacarpal fracture residuals.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Note to DC 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected right little finger.  Here, however, there is no competent evidence in the VA examinations or the treatment records to suggest that the Veteran's right little finger has resulted in any limitation of motion of other digits of the hand or interference with the overall function of the right hand such that a separate evaluation is warranted under the Note to DC 5227.  38 C.F.R. § 4.71a, DC 5227.  

Specifically, throughout his appeal, the Veteran reported decreased right hand strength.  However, none of the VA examiners or any of the physicians who have examined him have confirmed this finding, following diagnostic testing.  For instance, at the April 2005 VA examination, the Veteran's grip strength in his right hand was normal.  Following a physical examination of the Veteran's right hand, the August 2007 and December 2010 VA examiners determined that there was no decrease in the right hand dexterity, to include twisting, probing, writing, touching, and/or expression.  The examiners also found that there was no decreased strength in the right hand for pushing, pulling, and/or twisting.  Further, none of the digits were ankylosed or deformed.  Limitation of motion of the other fingers on the right hand was not noted.  X-rays of the right hand taken at the VA examinations were normal.  Additionally, the November 2008 VA examination found that the sensory examination of the right hand was normal.  Muscle atrophy of the right hand was not present, and abnormalities of the right hand were not documented.  Finally, the May 1997 and November 2004 VA examinations found that the ranges of motion of the fingers of the right hand were normal, and tenderness was not noted.  The remaining VA examinations and treatment records do not provide contrary results.  

Thus, the Board finds that this evidence does not establish that the Veteran's right little finger has resulted in any limitation of motion of other digits of the hand or interference with the overall function of the right hand, such that a separate evaluation is warranted under the Note to DC 5227.  38 C.F.R. § 4.71a, DC 5227.

In summary, the Veteran is not entitled to an increased (compensable) rating for his service-connected right (major) fifth metacarpal fracture residuals.  Id.  

The Board is cognizant of, and has carefully considered, the Veteran's subjective reports in support of his claim.  However, none of the criteria required for a higher disability rating were diagnosed or noted.  The treatment notes of record similarly do not provide medical support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a compensable disability rating for the right (major) fifth metacarpal fracture residuals under 38 C.F.R. § 4.71a.  The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the remainder of the objective medical record.  Throughout the entire appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 0 percent evaluation.  For all of these reasons, the Veteran's initial rating claim must be denied.

IV. Notice and Assistance

Initially, on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claims of entitlement to service connection for headaches and a neurological disorder.  This is so because the Board is taking action favorable to the Veteran by reopening his previously denied claim for service connection for headaches, and then granting service connection for the headaches and neurological disorder.  Thus, decisions on these claims pose no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  The Board will continue to discuss the duty to notify and the duty to assist for the remaining claims on appeal.

A. Duty to Notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2003, January 2004, October 2006, and October 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The October 2006 and October 2010 letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

None of these letters were provided before the initial RO adjudication of his claims.  However, after he was provided the letters, he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided these notice letters, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations and medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for headaches is reopened.

The claim for service connection for headaches is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

The claim for service connection for a chronic back disorder, to include pain, is denied.

The claim for service connection for a chronic bilateral eye disorder, to include flash burn residuals and spots, is denied.

The claim for service connection for syncope (claimed as a chronic neurological disorder, to include blackouts and loss of consciousness), as secondary to the service-connected headaches, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

An initial compensable disability rating for the right (major) fifth metacarpal fracture residuals is denied.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining TDIU claim can be properly adjudicated.  

The Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  At the December 2010 VA examination, the Veteran reported that he was currently unemployed due, in pertinent part, to his service-connected right hand and headaches.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Additionally, the most recent outpatient treatment records from the VAMC in New Orleans, Louisiana, are dated from September 2011.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Obtain all pertinent VA outpatient treatment records from the New Orleans, Louisiana, VAMC since September 2011 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (right (major) fifth metacarpal fracture residuals, headaches, and syncope) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  
Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers Compensation or SSA disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

4.  After the above actions have been completed, readjudicate the Veteran's TDIU claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


